Citation Nr: 1316790	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  11-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

The Veteran served on active duty from August 1983 to December 1983 and from October 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for asthma.  Also on appeal is an October 2010 RO rating decision that denied entitlement to a TDIU.

The Board issued a decision in April 2012 that denied service connection for asthma and also denied entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in December 2012 granting a Joint Motion for Partial Remand by the Parties to vacate the Board's decision and to return the case to the Board for further development and consideration.
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for actions in compliance with the Court's Order.  VA will notify the appellant if further action is required on her part.

(The claim by the Veteran's former representative for payment of attorney fees from past-due benefits resulting from an April 2011 rating decision is addressed in a separate Board action being issued concurrently.)

REMAND

The Joint Motion for Partial Remand asserts that the Board had erred in considering evidence relevant to the issue of service connection for asthma that was submitted without a waiver of RO jurisdiction (specifically, letters from the Veteran and her sister that were received in December 2011) .  The Joint Motion also asserts that the Board's decision regarding TDIU was deficient because treatment records from the Richmond VA Medical Center (VAMC), relating to psychiatric hospitalization in November-December 2010, had not been obtained. 

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must obtain all outstanding VA treatment records relevant to the claims on appeal, to specifically include inpatient psychiatric treatment records from Richmond VAMC in November-December 2010, and must associate those records with the claims file, Virtual VA or VBMS. 

2.  The RO or AMC should also undertake any other development it determines to be warranted.

3.  Then, readjudicate the claims for service connection for asthma and entitlement to TDIU in consideration of all evidence obtained since the last SSOC.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and her representative an SSOC and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  
  
By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



